Citation Nr: 1745746	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in May 2014 and September 2016        and was remanded it for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

A hearing loss disability was not shown during service or for many years thereafter, and the most probative evidence shows that the Veteran's current hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2016).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  



For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran asserts that his current hearing loss was caused by in-service noise exposure.  During his July 2016 Board hearing, the Veteran testified that he first noticed difficulty hearing after being in close proximity to an explosion that occurred while serving aboard the USS Kearsarge. Thereafter, he reported undergoing surgery on his right ear around 1985, which restored some of his hearing.  He stated that records of that procedure were no longer available; however, he was told that the explosion "slammed the stirrup into the hammer" of his ear, necessitating the replacement of the stirrup.  The Veteran further testified that he underwent a         similar procedure on his left ear at a VA medical center in September 2013.  

Upon review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  Although the Veteran asserts that he experienced continuous hearing loss since service, his statements are not consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that   in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  Service treatment records show no complaints of or treatment for hearing loss during service.  A May 1967 report of medical examination indicates that the Veteran's ears were found to be normal, and an audiogram revealed no hearing loss disability upon his discharge from active duty.  Furthermore, no complaint of hearing loss was noted under "summary of defects  and diagnoses"        or "notes or significant or interval history," and the Veteran certified he had been informed and understood the provisions of "BUMED INSTRUCTION 6120.6," meaning that he was informed that he was found to be fit and that if he felt that he    had any serious medical problems he should so inform the examining physician. See Real vs. United States, 906 F.2d 1557, 1559 (Fed. Cir. 1990).  

Thereafter, the record shows no complaints of or treatment for hearing loss for approximately 20 years after service.  Private treatment records show that the      Veteran was referred for a hearing evaluation in 1987; however, there is no indication that he related the onset of his hearing loss to service. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry   in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The 1987 private treatment record indicates that the Veteran was previously seen in 1982 for intermittent left ear pain, at which time his hearing was found to be normal.  Audiometric testing performed in 1987 revealed bilateral low frequency conductive hearing loss, which was much worse in   the right ear, and it was noted that there was "absolutely no evidence of that" during the 1982 audiometric testing.  The treatment provider opined that the Veteran's left    ear pain was likely related to an impacted maxillary tooth and that the Veteran may have otosclerosis.  A February 1988 private treatment record shows a diagnosis of otosclerosis manifested by significant conductive hearing loss in the right ear with extreme sensitivity to sound. The Veteran underwent a right stapedectomy to treat his right ear otosclerosis and subsequently reported increased auditory acuity in the right ear.  

The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of the evidence); see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  Moreover, contrary to the Veteran's assertions, there is no indication in the record that the Veteran's   treatment providers told him that his otosclerosis was caused by the claimed            in-service explosion.  See Caluza, 7 Vet. App. 506.



The Veteran underwent VA audiological examinations in November 2007, November 2014, and November 2016, and all of the examiners opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by service.  In March 2017, a VA otolaryngologist reviewed the evidence of record    and likewise opined that neither the Veteran's sensorineural nor conductive hearing loss was incurred in or caused by service.  

The Board finds the opinions of the VA examiners to be highly probative and persuasive, as they are based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and are supported with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). All of the examiners explained that the Veteran's entrance and separation examinations revealed normal hearing during service without any significant auditory threshold shift.  The November 2014 and March 2017 VA examiners further explained that exposure to impulse sounds or continuous noise can cause either temporary or permanent hearing loss, but the damage from noise exposure occurs at the time of exposure.  Therefore, the Veteran's normal audiogram subsequent to the claimed noise exposure demonstrates that any claimed hearing loss that may have occurred at the time recovered without any permanent hearing loss.  

The March 2017 VA examiner also noted that the Veteran's degree of sensorineural hearing loss, compared to averages in his age group, was normal for his age and opined that the Veteran's otosclerosis was less likely than not caused by the claimed in-service trauma. The examiner cited to medical literature indicating that otosclerosis is a bony overgrowth that causes the stapes to no longer function as a piston, resulting in conductive hearing loss. The examiner explained that otosclerosis is usually hereditary, or sometimes viral, but is not caused by trauma.  The examiner noted       that the Veteran's right stapedectomy was likely related to treatment for otosclerosis, and not trauma, as hearing loss from noise exposure is not treated with stapedectomy, whereas otosclerosis is.  However, without having the operative report from the right stapedectomy to review, the examiner could not say without resorting to speculation.  Subsequent to the March 2017 VA examiner's opinion, the Veteran submitted the above-referenced treatment records from his 1989 right stapedectomy, which confirm that the procedure was performed to treat otosclerosis.  

The Board acknowledges a July 2010 VA treatment record showing a diagnosis of otosclerosis with conductive hearing loss, in addition to underlying sensorineural hearing loss and tinnitus which "relates to an explosion of a jet engine right next to him."  However, the Board assigns significantly less probative value to this opinion, as it appears to rely entirely on the Veteran's assertion that he experienced hearing loss since service, which the Board has already found lacks credibility.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  The treatment record otherwise contains no rationale to support the opinion.  See Nieves-Rodriguez,          22 Vet. App. at 302-04.

While the Veteran believes that his current hearing loss is related to service, as a  lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a hearing loss disability are not matters capable of lay observation and require medical expertise     to determine.  Thus, the Veteran's own opinion regarding the etiology of his current bilateral hearing loss is not competent medical evidence.  

In summary, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for bilateral hearing loss is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.





ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


